—Order unanimously reversed, without costs, and petition dismissed. Memorandum: Petitioner seeks to have his designating petition validated for the position of councilman in the Town of Orchard Park, which is wholly within one assembly district. The election district number was inserted in the statement of each subscribing witness but the number of the assembly district was omitted. For the reasons stated in Matter of Vari v Hayduk (59 AD2d 571) we would affirm; but under constraint of the reversal of that decision (42 NY2d 980) and similar holdings by the Court of Appeals in Matter of Morris v Hayduk (45 NY2d 793) and Matter of Rutter v Coveney (38 NY2d 993) we reverse. (Appeal from order of Erie Supreme Court—Election Law.) Present—Dillon, P. J., Hancock, Jr., Doerr and Witmer, JJ. (Decided Aug. 22, 1979.)